Exhibit No. 10.1





FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT (ALL ASSETS)

Dated as of October 31, 2005

by and among

CITIZENS BANK OF MASSACHUSETTS
(as Agent, Issuing Bank, Revolving Credit Lender, and Term Loan Lender)



SOVEREIGN BANK
(as Revolving Credit Lender, and Term Loan Lender)

GERBER SCIENTIFIC, INC.
(as Borrower)

and

GERBER SCIENTIFIC INTERNATIONAL, INC.
(as Borrower)



--------------------------------------------------------------------------------



FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (ALL ASSETS)



        THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (ALL ASSETS) (this
"Amendment") is made as of this 31st day of January 2006, by and among GERBER
SCIENTIFIC, INC. ("Gerber Scientific"), GERBER SCIENTIFIC INTERNATIONAL, INC.
(together with Gerber Scientific, the "Borrowers"), CITIZENS BANK OF
MASSACHUSETTS ("Citizens") and SOVEREIGN BANK (together with Citizens, the
"Lenders").

Recitals

        WHEREAS, the Borrowers and the Lenders are parties to that certain Loan
and Security Agreement (All Assets) dated as of October 31, 2005 by and among
the Borrowers and the Lenders (as amended, the "Loan Agreement"). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Loan Agreement;

        WHEREAS, the Borrowers desire to amend the Loan Agreement;

        WHEREAS, the Lenders have agreed to amend the Loan Agreement under the
terms and conditions hereinafter set forth;

        NOW, THEREFORE, in consideration of these premises and for other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereby amend the Loan Agreement as follows:

         Section 1.  Amendment to Loan Agreement.  Section 15 of the Loan
Agreement is hereby amended by deleting paragraph (a)(xiii) thereof in its
entirety and substituting therefor the following:


"(xiii) [Reserved]."

         Section 2.  Effectiveness; Conditions to Effectiveness.  This Amendment
shall become effective as of the date first above written when, and only when:


         (a)   the Lenders shall have received counterparts of this Amendment
executed by each of the Borrowers;


         (b)   each of the Lenders shall have executed and delivered
counterparts of this Amendment to the Borrowers; and


         (c)   the Lenders shall have received such other documents,
instruments, certificates or information that the Lenders may reasonably
request.

         Section 3.  Miscellaneous.

--------------------------------------------------------------------------------

         (a)   Each Borrower hereby confirms to the Lenders that the
representations and warranties of such Borrower set forth in the Loan Agreement
(as amended from time to time) are true and correct as of the date hereof (other
than those representations and warranties made as of a certain date), as if set
forth herein in full.


         (b)   Each Borrower has reviewed the provisions of this Amendment and
all documents executed in connection therewith or pursuant thereto or incident
or collateral hereto or thereto from time to time and there is no Event of
Default thereunder, and no condition which, with the passage of time or giving
of notice or both, would constitute an Event of Default thereunder.


         (c)   Each Borrower agrees that the Loan Agreement and each other Loan
Document shall remain in full force and effect after giving effect to this
Amendment.


         (d)   This Amendment represents the entire agreement among the parties
hereto relating to this Amendment, and supersedes all prior understandings and
agreements among the parties relating to the subject matter of this Amendment.


         (e)   The Borrowers agrees to pay on demand all of the Lenders'
reasonable expenses in preparing, executing and delivering this Amendment, and
all related instruments and documents, including, without limitation, the
reasonable fees and out-of-pocket expenses of the Lenders' counsel. This
Amendment shall be a Loan Document and shall be governed by and construed and
enforced under the laws of The Commonwealth of Massachusetts.

[INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the parties hereto have executed this Amendment
under seal as of the date first set forth above.

BORROWERS:

GERBER SCIENTIFIC, INC. GERBER SCIENTIFIC
INTERNATIONAL, INC.         By:_/s/ Jay Zager_____________2/9/06_ By:_/s/ Jay
Zager________________2/9/06_ Name: Jay Zager Name: Jay Zager Title: SVP & CFO
Title: SVP &CFO

 

 

 

LENDERS:

CITIZENS BANK OF MASSACHUSETTS SOVEREIGN BANK         By:_/s/ Peter
Coates____________2/13/06_ By:_/s/ John Doucette___________ 2/13/06_ Name: Peter
Coates Name: John P. Doucette Title: Vice President Title: Vice President